Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter D. Hayes appeals the district court’s order denying reconsideration of the dismissal for lack of jurisdiction of Hayes’ civil complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Hayes’ motion to overturn the district court’s decision and affirm for the reasons stated by the district court. Hayes v. Morrison, No. 2:09-*362cv-00431-JBF-FBS (E.D.Va. Nov. 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.